DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed 2/9/2021 has been entered.  Claims 1, 6, 8, 9 and 11 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

 Withdrawn rejections
Applicant's amendments and arguments filed 2/9/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.



Claim Rejection - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 8, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasson et al. (US 2005/0169951; effective date August 4, 2005) in view of Rochling et al. (US 2007/0293550; published December 20, 2007).
Applicant’s invention
Applicant claims an agrochemical composition comprising isoamyl lactate (40-75%); agrochemical active ingredient selected from a diphenyl ether herbicide or a triazole fungicides (15%-40%); an oil component or a co-solvent comprising a fatty acid alkylamide structure (5-30%) and/or an emulsifiers (5-10%).
Applicant claims a method of making a biocide comprising isoamyl lactate as a green solvent or dispersant by mixing the components.

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Sasson teaches pesticidal compositions which comprise lactate esters as crystallization preventing agents (abstract).  The crystallization preventing agent is used in place of other organic solvents which are environmentally unsafe [0002].  The pesticides utilized include azoles such as tebuconazole (a triazole fungicide) and strobilurin analogues ([0014]).  The lactate esters are present in amounts of 3-80% of the composition in a ratio (pesticide to lactate ester) of 1:0.2 to 1:5 [0015].   This encompasses ranges wherein the concentrations of pesticide are equal to the lactate ester.  Therefore, the pesticide ranges from 3-50% at most.  The lactate esters are preferably selected from lactate acid esters of C4 to C12 saturated and unsaturated alkyls which encompass isoamyl lactate [0017]. The compound 2-ethylhexyl lactate (alkyl ester) is also suggested [0021; limitation of claim 8]).  The formulations additionally comprise surfactants selected from nonionic and cationic surfactants including C10-C22 fatty acids, fatty acid esters of polyethylene sorbitan and silicone oils ([0023-30; limitation of claims 6 and 7).  Sasson teaches that alkylcarboxylic acid dimethylamides are known as crystallization inhibitors of azole fungicides [0002].  Formulations components are mixed to form homogenous formulations (Example 1).
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	

Rochling et al. teach alkyl carboxylic acid amides that promote penetration of active ingredients in plants (abstract).  Plant protection products preferably comprise 1-90% active, preferably 5-70% acid amide and 0-98% of other additives [0013-16].  The acid amides promote the penetration of the actives when used in preferred amounts of 5-20% [0017].  Active ingredients are selected from diphenyl ethers and triazoles [0028].  The compositions are preferably formulated as emulsion concentrates with suitable additives which include organic solvents, preferably selected from esters such as ethyl acetate, and lactates [0040-42].  Emulsifiers may include saturated and unsaturated fatty acids and PEG ethers of alcohols [0044].   

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Both Sasson and Rochling et al. both teach methods of improving plant protection formulations.  It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Sasson and Rochling et .

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation to combine the teachings of Sasson and Rochling to specifically combine an oil component or a co-solvent comprising a fatty acid alkylamide with isoamyl lactate.  The Examiner is not persuaded by this argument because one of ordinary skill seeking to improve plant protection formulations would have been drawn to the teachings of Sasson and Rochling in order to improve penetration of the active ingredient into plants.  Sasson teach that lactate esters as crystallization preventing agents used in place of other organic solvents combined with azoles such as tebuconazole (a triazole fungicide) and strobilurin analogues [abstract; 0014].  One of ordinary skill would have been motivated to combine the teachings of Rochling to further combine fatty acid amines to promote penetration of active ingredients in plants In re Kerkhoven, 205 USPQ 1069, (C.C.P.A. 1980).  Thus, combining Sasson and Rochling et al., as claimed in the instant invention, sets forth prima facie obvious subject matter.
Applicant further argues that the presently claimed invention provide improved solubility and emulsion stability on Table 2 of the specification, in that the percentage of oxyflurofen can be increased from 15% to 23%.  The Examiner is not persuaded by this argument because data has not demonstrated this effect, rather the formulations are prepared with 15% oxyflurofen and 23% oxyflurofen.  Sasson teaches that the pesticide ranges from 3-50% at most because the lactate esters are present in amounts of 3-80% of the composition in a ratio (pesticide to lactate ester) of 1:0.2 to 1:5 [0015].  Furthermore, the compositions claimed are not commensurate in scope with the examples analyzed in Table 1 which only detail the specific fatty alkylamide C10 fatty acid dimethylamide (Table 1).  Therefore, the allegations of surprising and unexpected results are unconvincing.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/DANIELLE D SULLIVAN/         Examiner, Art Unit 1617